NUMBER 13-18-00247-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
___________________________________________________________

ROY WILLIAMS,                                                               Appellant,

                                           v.

GARY UDASHEN,                                       Appellee,
____________________________________________________________

              On appeal from the 36th District Court
                     of Bee County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
           Memorandum Opinion by Chief Justice Valdez

      Appellant Roy Williams, proceeding pro se, attempted to perfect an appeal from a

judgment entered by the 36th District Court of Bee County, Texas in cause number B-17-

1413-CV-A. The judgment in this case, signed on March 26, 2018, dismissed appellant’s

claims against appellee Gary Udashen pursuant to Chapter 14 of the Texas Civil Practice

and Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN.§ 14.003 (West, Westlaw

through 2017 1st C.S.) (providing for the dismissal of certain claims arising from inmate
litigation). Appellant did not file a motion for new trial. Appellant filed his notice of

appeal on May 3, 2018.

       Without a timely notice of appeal, this court has no jurisdiction to consider an

appeal. Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005); Baker

v. Baker, 469 S.W.3d 269, 272 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

Generally, a notice of appeal must be filed within thirty days after the final judgment or

appealable order is signed. TEX. R. APP. P. 26.1(a)(1). The deadline to file a notice of

appeal is extended to ninety days after the judgment is signed if any party timely files a

motion for new trial, motion to modify the judgment, motion to reinstate, or, under certain

circumstances, a request for findings of fact and conclusions of law. See id. R. 26.1(a);

TEX. R. CIV. P. 329b(a),(g).

       The time to file a notice of appeal may also be extended if, within fifteen days after

the deadline to file the notice of appeal, a party properly files the notice of appeal and a

motion to extend time for the filing. See TEX. R. APP. P. 10.5(b), 26.3. A motion for

extension of time is necessarily implied when an appellant, acting in good faith, files a

notice of appeal beyond the time allowed by rule 26.1, but within the fifteen-day grace

period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.

Dorner, 959 S.W.2d 615, 617–18, 619 (1997) (construing the predecessor to Rule 26).

However, the appellant must provide a reasonable explanation for the late filing: it is not

enough to simply file a notice of appeal. Id.; Felt v. Comerica Bank, 401 S.W.3d 802,

806 (Tex. App.—Houston [14th Dist.] 2013, no pet.); Woodard v. Higgins, 140 S.W.3d
462, 462 (Tex. App.—Amarillo 2004, no pet.).


                                             2
        Pursuant to Texas Rule of Appellate Procedure 26.1, appellant’s notice of appeal

was due on April 25, 2018, but it was not filed until May 3, 2018. Appellant did not file a

motion for extension of time to file his notice of appeal; however, such a motion is implied

because the notice of appeal was filed within the fifteen-day window provided by the

appellate rules. Nevertheless, appellant did not provide a reasonable explanation for the

late filing.

        On May 8, 2018, the Clerk of this Court notified appellant that it appeared that his

appeal had not been timely filed so that steps could be taken to correct the defect, if it

could be done. The Clerk advised appellant that the appeal would be dismissed if the

defect was not corrected within ten days from the date of receipt of this Court’s letter. To

date, appellant has not filed a response to this Court’s notice.

        The Court, having examined and fully considered the documents on file,

appellant’s failure to timely perfect his appeal, and appellant’s failure to respond to this

Court’s notice, is of the opinion that the appeal should be dismissed for want of

jurisdiction. Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a)(c).



                                                        /s/ Rogelio Valdez
                                                        ROGELIO VALDEZ
                                                        Chief Justice



Delivered and filed the
7th day of June, 2018.



                                             3